Exhibit 10.2

 

AMENDMENT TO
EMPLOYMENT AGREEMENT

 

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is entered into as of
February 1, 2011 by and between AMAG PHARMACEUTICALS, INC., a Delaware
corporation with offices at 100 Hayden Avenue, Lexington, MA 02421 (the
“Company”), and [Executive Name] of [Address] (the “Employee”).

 

WHEREAS, the Employer and the Employee are parties to that certain Employment
Agreement, dated as of [Date] (the “Employment Agreement”); and

 

WHEREAS, the parties hereto desire to amend the Employment Agreement as set
forth herein.

 

NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties agree as follows:

 

1.                                      Amendments.

 

(a)                                  Pursuant to Section 11 of the Employment
Agreement, Section 18 of the Employment Agreement is hereby deleted in its
entirety and replaced with the following:

 

“18.                           Excise Tax-Related Provisions.  If any payment or
benefit you would receive pursuant to this Agreement or any other agreement
(“Payment”) would (a) constitute a “parachute payment” within the meaning of
Section 280G of the Code, and (b) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payment shall be adjusted so that it would equal the Reduced Amount.  The
“Reduced Amount” shall be either (i) the largest portion of the Payment that
would result in no portion of the Payment being subject to the Excise Tax or
(ii) the total Payment, whichever amount of (i) or (ii), after taking into
account all applicable federal, state and local employment taxes, income taxes,
and the Excise Tax (all computed at the highest applicable marginal rate),
results in your receipt, on an after-tax basis, of the greater amount of the
Payment notwithstanding that all or some portion of the Payment may be subject
to the Excise Tax.  If a reduction in payments or benefits constituting
“parachute payments” is necessary so that the Payment equals the Reduced Amount,
any such reduction will occur in a manner necessary to provide you with the
greatest post-reduction economic benefit.  If more than one manner of reduction
of Payments necessary to arrive at the Reduced Amount yields the greatest
economic benefit to you, the Payments will be reduced pro rata.”

 

(b)                                  Pursuant to Section 11 of the Employment
Agreement, Section 5(c) of the Employment Agreement is hereby deleted in its
entirety and replaced with the following:

 

--------------------------------------------------------------------------------


 

“c)        Change of Control. Upon a Change of Control, subject to the terms of
any other agreements that exist between you and the Company, fifty percent (50%)
of the unvested portion of any options to purchase common stock, restricted
stock units and other equity incentives then held by you shall become
immediately vested and the remaining unvested amount shall continue to vest
after the closing of the Change of Control on the same vesting schedule but at
50% of the number of shares that were to vest on each vesting date prior to the
Change of Control.  Further, in the event that (i) within one year from the date
a Change of Control (as defined below) of the Company occurs, the Company (for
purposes of this section, such term to include its successor) terminates your
employment other than for Cause pursuant to Section 4(c), death or disability or
you terminate your employment with Good Reason; (ii) you comply fully with all
of your obligations under all agreements between the Company and you; and (iii)
within 60 days of termination of your employment you execute and deliver to the
Company and do not revoke a general release (in a form acceptable to the
Company) releasing and waiving any and all claims that you have or may have
against the Company and its directors, officers, employees, agents, successors
and assigns with respect to your employment (other than any obligation of the
Company set forth herein which specifically survives the termination of your
employment), then:

 

·                  the Company will pay you twelve (12) months of severance pay
based on your then current Base Salary, with such severance to be paid in equal
installments over the severance period in accordance with the Company’s usual
payroll schedule, commencing on the date that the release referred to above may
no longer be revoked;

·                  the Company will pay you, promptly after the revocation
period of the release set forth above expires, in a lump sum, one times your
target annual bonus amount for the year in which the Change of Control occurs;

·                  the Company will pay or reimburse you for the premiums for
continued coverage for you and your eligible dependents in the same amounts and
for the same coverage in effect immediately prior to your termination from
employment, under the Company’s group health and dental plans until the earlier
of: (i) twenty four (24) months from the date of termination of your employment;
or (ii) the date you are provided with health and dental coverage by another
employer’s health and dental plan (and, for purposes of clarity, if the Company
is unable to extend coverage to you under its group health and dental plans due
to your termination from active employment status, then, to receive this
benefit, you must elect continuation coverage under COBRA and/or purchase an
individual insurance policy, and the Company shall have no obligation to pay or
reimburse insurance premiums or otherwise provide coverage if you fail to elect
COBRA or obtain an individual policy); and

·                  all unvested outstanding stock options, restricted stock
units and other equity incentives that were granted to you before the Change of
Control occurred shall immediately without further action become vested in full.

 

For purposes of this Agreement, “Change of Control” shall mean the first to
occur of any of the following: (a) any “person” or “group” (as defined in the
Securities Exchange Act of 1934, as amended) becomes the beneficial owner of a
majority of the combined voting power of the then outstanding voting securities
with respect to the election of the Board of Directors of the Company; (b) any
merger, consolidation or similar transaction involving the Company,

 

2

--------------------------------------------------------------------------------


 

other than a transaction in which the stockholders of the Company immediately
prior to the transaction hold immediately thereafter in the same proportion as
immediately prior to the transaction not less than 50% of the combined voting
power of the then voting securities with respect to the election of the Board of
Directors of the resulting entity; (c) any sale of all or substantially all of
the assets of the Company; or (d) any other acquisition by a third party of all
or substantially all of the business or assets of the Company, as determined by
the Board of Directors, in its sole discretion.  The payments, benefits and
acceleration of vesting of stock options, restricted stock units and other
equity incentives provided in this Section 5(c) shall override and replace with
respect to you any Company wide policy with respect to payments, benefits and/or
acceleration of vesting upon a Change of Control.  After the one year period
following a Change of Control, this Section 5(c) shall no longer apply, and
Section 5(b) shall continue to apply.  In the event that upon a Change of
Control, the Company or the successor to or acquiror of the Company’s business
(whether by sale of outstanding stock, merger, sale of substantially all the
assets or otherwise) elects not to assume all the then unvested outstanding
stock options, restricted stock units and other equity incentives that were
granted to you before the Change of Control occurred, such securities shall
immediately without further action become vested in full effective no later than
the effective date of the Change of Control and you shall receive the value of
such stock options, restricted stock units and other equity incentives as
provided in the applicable acquisition agreement (or if no such provision is
made, in the applicable equity incentive plan).”

 

2.                                      Continuation of Employment Agreement. 
Except as specifically amended hereby, the Employment Agreement shall remain of
full force and effect and is hereby ratified and affirmed in all respects.

 

3.                                      Choice of Law; Jurisdiction.  This
Amendment shall be deemed to be a contract made under the laws of the
Commonwealth of Massachusetts, and the validity, interpretation and performance
of this Amendment shall be governed by, and construed in accordance with, the
laws of Massachusetts, without regard to conflict of law principles.

 

4.                                      Counterparts.  This Amendment may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

 

[Signature Page Follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to
Employment Agreement as of the day and year first set forth above.

 

 

 

COMPANY:

 

 

 

AMAG PHARMACEUTICALS, INC.

 

 

 

 

 

By:

 

 

Name: Brian J.G. Pereira, M.D.

 

Title: President and Chief Executive Officer

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

By:

 

 

Name:  [Executive Name]

 

--------------------------------------------------------------------------------

 